Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the February 1, 2022 Office Action, filed June 29, 2022, is acknowledged.  Applicants cancel claims 4-5 and 13 and amend claims 1, 9, and 12.  Claims 1-3, 6-12, and 14 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed February 1, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Drawings
The Petition to Accept Color Drawings, filed August 27, 2018 was granted on July 9, 2019.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The incorporation by reference paragraph required by 37 CFR 1.834(c)(1), 1.835(a)(2), or 1.835(b)(2) is missing, defective or incomplete. 
Required response - Applicant must: 
•	Provide a substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required incorporation by reference paragraph, consisting of: 
•	A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
•	A copy of the amended specification without markings (clean version); and 
•	A statement that the substitute specification contains no new matter.
It is noted that the ASCII text file itself lists the size of the file as 28,025 bytes.

Claim Objections
Claims 1-2, 9, and 12 are objected to because of the following informalities:  
	At claim 1, line 7, “and” should be deleted.
	At claim 1, line 11, it is believed that “SSRS” should be changed to “SSRRS.”
At claim 1, line 13, “in vitro” should be italicized.
	At claim 2, line 2, “orb)” should be changed to “or b).”
	At claim 9, line 2, “decoy” should be inserted between “additional” and “compounds.”
	At claim 12, line 5, “the” should be inserted after “comprises.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These rejections are new rejections necessitated by Applicants’ amendments.
	Claim 1 requires that the culture medium comprises a greater than sub-micromolar concentration of at least one decoy compound.  Claim 8 recites that the kit “further comprises at least one decoy compound.”  It is not clear if this is the same decoy compound as recited in claim 1, or if there is an additional decoy compound.  It is suggested that the comma after “compounds” at line 3 be deleted and that “further comprises at least one decoy compound,” be changed to “the at least one decoy compound.”
	Claims 9-11 depend from claim 8, and are therefore included in this rejection
	Claim 12 recites the limitation "the one decoy compound" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “the one decoy compound” be changed to “the at least one decoy compound.”
	Claim 14 depends from claim 12, and is therefore included in this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-3, 6-12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,059,927.  It should be recognized that this application is filed as a continuation of U.S. Patent Application No. 15/000,640 and, therefore, is not afforded safe harbor.  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the following specifically denotes the claims of this application with the corresponding claims of USPAT ‘927 applied herein:
1) Claims 1, 6-12, and 14 are unpatentable over claim 1 of the ‘927 patent.
	2) Claim 2 is unpatentable over claim 2 of the ‘927 patent.
	3) Claim 3 is unpatentable over claim 3 of the ‘927 patent.
 	Claims 1-3 of the ‘927 patent render claims 1-3, 6-12, and 14 unpatentable.  Claim 1 of the ‘927 patent is drawn to: 
 	“A modified microorganism, the growth of which can be controlled by exogenously provided first and second compounds, the modified microorganism having genetic alterations comprising: 
 	i) a promoter inducible by the first compound, wherein the inducible promoter is operably linked to an RNA coding sequence, expression of which is essential for growth of the microorganism, wherein the RNA coding sequence does not encode an auxotrophic marker; 
 	ii) a pair of site specific recombinase recognition sites (SSRRS) flanking or within the RNA coding sequence such that recombination between the SSRRS disrupts expression of the RNA coding sequence; and 
  	iii) a site specific recombinase (SSR) coding region, wherein the SSR is specific for the SSRS, and wherein expression of the SSR is repressed by the second compound, 
 	wherein: 
 	v) the modified microorganism is a pathogenic microorganism, and/or 
 	vi) the modified microorganism further comprises at least one decoy RNA coding sequence or other decoy genetic element introduced into the microorganism, wherein if the decoy RNA coding sequence is present and expressed its expression is not affected by the first or the second compound; and/or 
 	vii) the modified microorganism is in an in vitro culture comprising a culture medium, wherein the culture medium comprises a sub-micromolar concentration of the first and/or second compounds, and wherein the culture medium comprises a greater than sub-micromolar concentration of at least one decoy compound.” 
 	Similarly, claim 1 of this application is drawn to: 
 	“A modified microorganism, the growth of which can be controlled by exogenously provided first and second compounds, the modified microorganism having genetic alterations comprising: 
i) a promoter inducible by the first compound, wherein the inducible promoters operably linked to an RNA coding sequence, expression of which is essential for growth of the microorganism, wherein the RNA coding sequence does not encode an auxotrophic marker; 
ii) a pair of site specific recombinase recognition sites (SSRRS) flanking or within the 10 RNA coding sequence such that recombination between the SSRRS disrupts expression of the RNA coding sequence; and 
iii) a site specific recombinase (SSR) coding region, wherein the SSR is specific for the SSRS, and wherein expression of the SSR is repressed by the second compound.” 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of this application appear to recite claim limitations substantially similar and encompassed by claims 1-3 of the ‘927 patent.  
With respect to the application of the ‘927 patent to claims 7-15 of this application, it is emphasized that claim 1 of the ‘927 patent was amended after the Requirement for Restriction, mailed May 19, 2017.  Specifically, amendments to the claims results in the alteration of claim scope between the claims of the ‘927 patent and the claims of the instant application such that they are reasonably considered to be coextensive.  
Regarding the application of the ‘927 patent to claims 7 and 14, claim 1 of the ‘927 patent defines the modified microorganism as one that is pathogenic by reciting “v) the modified microorganism is a pathogenic microorganism.”  Regarding the application of the ‘927 patent to claims 8-11, claim 1 of USPAT ‘927 recites limitation “vii) the modified microorganism is in an in vitro culture comprising a culture medium, wherein the culture medium comprises a sub-micromolar concentration of the first and/or second compounds, and wherein the culture medium comprises a greater than sub-micromolar concentration of at least one decoy compound,” which teaches the inclusion of the first compound, second compound, and decoy compound with the modified microorganism in a growth medium.  Further, this limitation suggests the culturing of the modified microorganism thereby rendering the method of culturing with the modified microorganism prima facie obvious.
 	Accordingly, claims 1-14 are rejected over claims 1-3 of USPAT ‘927 on the grounds of non-statutory obviousness-type double patenting.

Response to Amendments and Arguments
With regard to the rejections under 35 U.S.C. § 112(b)/second paragraph, Applicants’ arguments have been fully considered and are persuasive.  Therefore, these rejections are withdrawn.  However, new 112(b)/second paragraph rejections, which are necessitated by Applicants’ amendments, are set forth above.

With regard to the rejection under 35 U.S.C. § 103, Applicants’ amendments and arguments have been fully considered, and are deemed to be persuasive.  Specifically, the limitations regarding the culture medium comprising sub-micromolar concentrations of the first and second compounds as well as a greater that sub-micromolar concentration of a decoy compound.  Therefore, this rejection is withdrawn.

	With regard to the non-statutory double patenting rejection over U.S. Patent No. 10,059,927, Applicants request that this rejection be held in abeyance until the claims are otherwise in condition for allowance.  Therefore, this rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636